





Exhibit 10.1

INTEGRATED DEVICE TECHNOLOGY, INC.
EXECUTIVE RETENTION PLAN


1.
Purpose



The purpose of this document is to set forth the terms and conditions applicable
to the Integrated Device Technology, Inc. Executive Retention Plan (the
“Retention Plan”) established by the Compensation Committee of the Board of
Directors of Integrated Device Technology, Inc. (the “Company”). The Retention
Plan is intended to provide a means to reinforce objectives for sustained
long-term performance and value creation by awarding selected key employees of
the Company with payments in Company stock under the Company’s 2004 Equity Plan
(the “Equity Plan”) based on the level of achievement of pre-established
performance goals during a specified performance period. Unless otherwise
defined herein, capitalized terms used herein shall have the meanings assigned
to such terms in the Equity Plan.


2.
Effective Date



This Retention Plan shall be effective upon its adoption by the Committee or the
Board. On the Effective Date, the Committee or the Board shall specify the
performance period.


3.
Administration



This Retention Plan shall be administered by the Committee in accordance with
Article 12 of the Equity Plan.


4.
Participation & Eligibility



Each of the President and Chief Executive Officer’s direct reports shall be
participants in the Retention Plan (each, a “Participant”).


5.
Performance Stock Units



The Retention Plan shall be implemented through the grant of Performance Stock
Units to each Participant. The Performance Stock Units will vest in two equal
installments and the number of shares issuable upon vesting of the Performance
Stock Units shall be determined based upon the achievement of the performance
goals, in each case, as described below. The first installment of vesting shall
occur on the Determination Date (as defined below) and the second installment of
vesting shall occur on the first anniversary of the Determination Date.


6.
Performance Goals



The number of shares of Company common stock issuable upon vesting of the
Performance Stock Units will be based upon the achievement of two performance
goals –




--------------------------------------------------------------------------------







Exhibit 10.1

Non-GAAP Operating Margin (the “Operating Margin Goal”) and Revenue Growth over
Peer Group Median (the “Revenue Goal”). The Committee shall specify the targets
for the Operating Margin Goal and the Revenue Goal at the time Performance Stock
Units are granted. Within thirty (30) days following the Board’s review of the
Company’s year-end financial statements following the end of the performance
period, the Committee will review and certify the achievement of the Operating
Margin Goal and the Revenue Goal and establish a factor for each (the date of
such certification, the “Determination Date”). The “Operating Margin Goal
Factor” will be calculated by multiplying the percentage achievement of the
Operating Margin Goal (as determined in accordance with the action awarding the
Performance Stock Units) times 0.60. The “Revenue Goal Factor” will be
calculated by multiplying the percentage achievement of the Revenue Goal (as
determined in accordance with the action awarding the Performance Stock Units)
times 0.40.


7.
Calculation of Shares Issuable Upon Vesting of Performance Stock Units



The number of shares of Company common stock issuable upon vesting of the
Performance Stock Units on each vesting date shall be calculated as follows:


(Number of Performance Stock Units)
X
(Operating Margin Goal Factor + Revenue Goal Factor)
X
(50%)


8.
General Provisions



A.
Payment of Awards – Any shares issuable upon vesting of Performance Stock Units
shall be issued within thirty (30) days following the vesting date.


B.
Employment as a Condition Precedent – No Participant shall have a right to
receive Performance Stock Units or shares of Company common stock under this
Retention Plan unless the Participant remains continuously employed by the
Company or any of its subsidiaries, affiliates or successors through the date
the Performance Stock Units vest.


Disputes – All disputes with respect to this Retention Plan will be resolved by
the Committee, whose decision will be final.




